         Case 1:20-cr-00139-GBD Document 10 Filed 02/24/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     February 24, 2020

BY ECF
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Cesar Arias et al., 20 Cr. 139 (GBD)

Dear Judge Daniels:

        The above-captioned case was recently assigned to the Court’s docket. The Court has set
an initial conference for March 5, 2020 at 10:00 a.m. In advance of the March 5 conference, the
Government respectfully moves, with the consent of defense counsel, that the Court exclude time
through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would be
in the interests of justice as it would allow the parties time to continue discussions concerning a
pretrial disposition of this matter and the Government time to prepare discovery. See 18 U.S.C.
§ 3161(h)(7)(A).


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: _____________________________
                                             Daniel G. Nessim
                                             Assistant United States Attorney
                                             (212) 637-2486
